Citation Nr: 0307863	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  94-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Bruce E. Newman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
April 1947.  He died in September 1992, and is survived by 
his widow, the appellant.  

This appeal returns to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the RO, 
which denied a claim of service connection for the cause of 
the veteran's death.  

The appellant's sworn testimony was obtained at a hearing 
conducted before a hearing officer at the RO in October 1993.  
The appellant's attorney representative appeared before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing) in November 1996, as the appellant was 
unavailable to testify. 

This matter was Remanded by the Board in March 1997 and in 
September 2000.  In September 2002, the requested medical 
opinion development was completed.  


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence and 
information needed to substantiate her claim, obtained all 
relevant and available evidence identified by the appellant, 
and obtained a special VA medical opinion on the matter, all 
in an effort to assist her in substantiating her claim for VA 
compensation benefits.  
2.  At the time of the veteran's death, service connection 
was in effect for: myocarditis, noncompensably disabling from 
July 1956; and, residuals of hypertrophied tonsils, 
noncompensably disabling from April 1947.  

3.  The veteran died in September 1992; his certificate of 
death lists the immediate cause of death as coronary artery 
disease (CAD), with an approximate 16 to 18 year interval 
between its onset and the veteran's death, and chronic 
obstructive pulmonary disease (COPD) is solely identified as 
an other significant condition contributing to the veteran's 
death, but not related to its cause.  

4.  The veteran's service-connected myocarditis and residual 
of hypertrophied tonsils, each noncompensably disabling and 
static for many years prior to his death, did not contribute 
substantially or materially to the cause of his death.  

5.  The veteran's coronary artery disease and chronic 
obstructive pulmonary disease were not incurred in or 
aggravated by his military service, and may not be presumed 
to be of service onset or otherwise related thereto.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to military 
service or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.312, 3.159, 3.1000 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. § 3.159 
(VCAA).  In September 2002, the veteran's claims file, with 
documented clinical history, was reviewed and an adequate VA 
medical opinion was obtained in an effort to assist the 
appellant in substantiating her assertions on appeal.  
Additionally, all identified and indicated VA and private 
treatment records pertinent to the appeal have been obtained.  
The Board remanded the appeal in March 1997 and again in 
September 2000 in an attempt to give the appellant every 
opportunity to submit any additional medical records or 
opinion evidence, including any terminal treatment records.  
Documented notation was made at the RO, and the Board now 
notes, that neither the appellant nor her attorney has 
responded to the Board's March 1997 and September 2000 Remand 
requests that she identify any additional medical evidence 
which might substantiate her claim.  She has repeatedly 
failed to reply to VA's attempts to assist her.  With no 
reply to VA's 1997 and 2000 developmental requests, and 
having secured a VA medical opinion in September 2002, the 
Board finds that VA has done all that can reasonably be done 
to meet its duty to assist in this case.  

VA has met VCAA's notice requirements as well: The May 1993 
statement of the case (SOC) and March 1994, June 1997 and 
November 2002 supplemental statements of the case (SSOC's) 
explain why the evidence submitted to date does not support 
the claim and assertions on appeal.  Additionally, the 
appellant's testimony was obtained in October 1993 and her 
attorney appeared at a November 1996 Travel Board hearing, at 
which time the Board was advised that the appellant was ill 
and housebound.  The salient point is that the appellant, who 
is privately represented by an attorney, was afforded every 
opportunity to submit evidence to substantiate her claim on 
appeal.  Moreover, the above correspondences, notices and 
development actions indicate that she and her attorney were 
advised of what she needed to do to support her claim, and 
what VA would do in response.  Notice consistent with the 
VCAA was issued to the appellant and her attorney in June 
2001, and a SSOC was issued in November 2002.  Thus, she and 
her attorney were advised of what sort of evidence was needed 
to prove her claim, they were advised of what evidence or 
information needed to be submitted to VA, and they were 
advised of what evidence VA would obtain on its own, or in 
response to information she provided.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In closing, it must 
be noted that the appellant's attorney argued before the 
Board in November 1996 that they wanted the Board to issue a 
decision in the matter, and that they wanted no further 
development of the claim.  The Board concludes that VA has 
met both the duty to assist and notice provisions of VCAA, 
and that further development would serve no useful purpose.  

II.  Service Connection Cause of Death.  

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2002); see Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  A service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, singly or jointly with some other 
condition(s), was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. § 3.312(b); 
see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c). 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including 
arteriosclerosis, may be presumed to have been incurred 
during service if manifest to a compensable degree within 
one (1) year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
nexus requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The appellant is the widow of the deceased veteran.  She and 
her private attorney representative contend that service 
connection is warranted for the cause of the veteran's death, 
that is, that the veteran's service-connected "heart 
disorder" contributed to his death in 1992 when he died of a 
"heart disorder."  She and her attorney contend that the 
veteran's service-connected myocarditis is related to the 
veteran's CAD, which was the cause of his death in September 
1992.  It is argued that the veteran's service-connected 
myocarditis made his terminal heart disease worse, and in 
this way, hastened or contributed to his death, presumably in 
a material way.  

For the reasons and bases detailed below, the Board finds 
that the claim must be denied as against the weight of the 
medical evidence of record, including the veteran's nearly 
50-year documented clinical history.  It must initially be 
noted that no medical evidence is of record that supports any 
of the lay assertions of the appellant and her attorney: 
there is no medical nexus of a causal relationship between 
the veteran's service-connected myocarditis and his coronary 
artery disease, the documented cause of his 1992 death, or 
between his service and chronic obstructive pulmonary disease 
(COPD) shown many years later.  Moreover, there is no medical 
evidence of record which supports the assertion that the 
veteran's service-connected myocarditis played any role in 
the veteran's death.  Rather, the appellant's appeal rests 
solely on two general medical treatises which are neither 
specific to the veteran's situation, nor of particular 
support to any assertion made on appeal.  As demonstrated by 
the documented clinical history, the veteran's service-
connected myocarditis was static in nature for many years, 
was unrelated to his heart disease manifested in the late 
1960's, and is not shown to be related to the veteran's cause 
of death, CAD, or COPD.  

Service medical records show initial treatment for 
myocarditis in April 1945, with a skin rash at that time as 
well, and with treatment and a convalescent furlough through 
September 1945.  The cause of the myocarditis was officially 
undetermined, but treatment records of October 1945 and 
November 1946 include physician progress notes, each of which 
indicate that it was felt that the veteran's "mild" 
myocarditis could have been secondary to "atypical rheumatic 
fever overseas."  The Board emphasizes that no coronary 
artery disease was noted at any time in service: the 
veteran's myocarditis was diagnosed by, and noted to be 
limited to, an electrocardiographic abnormality, considered a 
mild residual of an apparent previous acute infection, 
namely, an intraventricular block, suggestive of right bundle 
branch block.  Aside from mild myocarditis, no chronic 
coronary artery or heart disease, findings, or heart 
abnormalities were noted at any time during the veteran's 
remaining military service, and for many years later.  While 
myocarditis with an intraventricular block was noted, no 
therapy was thought to be necessary, and the veteran was 
recommended for return to limited duty in October 1945.  He 
was discharged from service in April 1947, and an examination 
at that time indicated no heart disease.  

The post-service medical evidence shows no coronary artery 
disease until many years after the veteran's 1947 military 
discharge.  The veteran was afforded a special heart 
examination in October 1947, which included electrocardiogram 
(ECG) testing.  No heart abnormalities were found at that 
time.  The veteran's October 1947 ECG was considered within 
normal limits.  It was noted that there was no heart disease 
on examination.  Additionally, the veteran was found to have 
very slight clubbing of all the fingers, with numerous 
musical rales and bronchi with a few dry and a few moist 
rales heard throughout both lung fields, slightly increased 
post-tussal.  The veteran claimed a slight hacking cough, 
which the examiner thought might be due to his cigarette 
smoking.  The diagnosis was recent acute bronchitis.  

Service connection for myocarditis and residuals of 
hypertrophied tonsils was established by RO rating decision 
dated in May 1948.  A noncompensable (zero percent) 
evaluation was assigned. 

A December 1948 VA special heart examination report indicates 
a question of healed myocarditis, with notation of a finding 
and diagnosis of intraventricular block, right bundle branch 
type.  The lung findings were noted to suggest bronchitis.  
The cardiac diagnoses were repeated on special VA examination 
in April 1951.  None of these VA examinations, including on 
interval VA examination in May 1949, show any coronary artery 
disease, or any chronic residual of myocarditis in service.  
The April 1951 examiner pointed out that although a right 
bundle branch block consistent with previous myocarditis was 
present on examination, the veteran's cardiovascular function 
remained "excellent."  The veteran's symptoms of occasional 
chest pain on hurrying were thought to be due to 
neurocirculatory asthenia.  

As noted by the appellant's attorney, the veteran's service-
connected myocarditis was given a 10 percent rating, 
effective from April 1951, by RO rating decision dated in May 
1951. 

At a VA examination in April 1956, chest x-ray studies were 
normal, ECG revealed continued right bungle branch block.  
The diagnosis was rheumatic heart disease, Class 1A.

An April 1956 RO rating decision reduced the veteran's rating 
for service-connected myocarditis to a noncompensable 
evaluation, effective from July 1956, and this disability 
evaluation remained in effect for the veteran's lifetime, 
including at the time of his death in 1992.  

A private treatment summary of J. Kalett, M.D., for the 
period December 1967 to October 1968, indicates diagnoses of 
arteriosclerosis heart disease, right bundle branch block, 
and hypertension. 

On VA examination in March 1972, the veteran reported a 
history of a heart attack in March 1971 and September 1971.  
He also gave a family history of coronary artery disease in 
his father, grandfather, and maternal uncles.  

Private treatment records of August 1980 show treatment for 
ASHD, with development of a third (or fourth) myocardial 
infarction following catheterization.  An August 1980 
discharge summary includes notation that the veteran had done 
heavy physical labor all of his life and continued to do 
heavy work in spite of his having had a first myocardial 
infarction 7 years previously, and a second (or third) 
myocardial infarction two years previously.  Note was also 
made of in-service rheumatic fever and a recent heart murmur, 
without relation to current disability.  

Treatment records of March, April and July 1992 show an 
unsuccessful attempt to perform a cardiac catheterization in 
April 1992, for which the veteran appeared not to be a 
surgical candidate.  This prognosis was considered "quite 
grave."  Diagnoses were ASHD, "old" anterior and inferior 
wall myocardial infarction, borderline circumflex artery 
disease, with unstable angina, huge left ventricular apical 
aneurysm, valvular heart disease, mild to moderate aortic 
stenosis, and peripheral vascular disease.  The veteran had 
95 percent stenosis of the right coronary artery, dominant, 
the left main coronary artery was free of disease, and the 
anterior descending artery was completely occluded at the 
junction of the proximal and middle thirds with minimal 
reconstitution, with 75 percent stenosis beyond that point.  

The veteran succumbed at home, and was rushed to a hospital 
where he was pronounced dead in September 1992.  The 
certificate of death lists the immediate cause of death as 
coronary artery disease, noted to have an approximate 16 to 
18 year interval between its onset and the veteran's death.  
Additionally, COPD is identified as an other significant 
condition contributing to the veteran's death, but not 
related to its cause.  No autopsy was performed.  

The appellant's sworn testimony was obtained in October 1993.  
At that time, the appellant testified that in April 1992, the 
veteran's treating physician, Dr. Lee, told her that he 
didn't couldn't tell her the type of heart disorder that the 
veteran had, since there was "not enough heart left."  

The appellant's attorney submitted copies of a few pages of 
general medical information from medical treatises, namely: 
Attorneys' Textbook of Medicine, by Roscoe N. Gray, M.D., 
1976, 3rd, Edition, Matthew Bender, Publisher; The Merck 
Manual, 14th Edition, 1982, pages 522 and 523.  This evidence 
lists the signs, symptoms and diagnosis of myocarditis, and 
indicates that it is a difficult diagnosis to make.  

The Board obtained a VA medical opinion in September 2002.  
The opinion was given after a review of the veteran's claims 
file and documented clinical history.  The VA medical 
reviewer was of the opinion that the veteran's service-
connected myocarditis was not a cause of the veteran's death.  
Note was made that the cause of the veteran's death was CAD, 
with COPD as contributing to his death.  

In analyzing the above medical evidence, including the VA 
medical opinion, as is true with any piece of evidence, the 
credibility and weight to be attached to the medical evidence 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (The United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  

As for the medical treatise evidence, the Court has answered 
the question of whether medical texts are sufficient to 
support a VA claim, and the rule is that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996), Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).

With regard to the medical treatise evidence of record and 
submitted by the appellant, the Board notes that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional."  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) and Mattern v. West, 12 Vet. App. 222, 
228 (1999).  The medical information submitted by the 
appellant only provides some basic definitional information 
on myocarditis, and its symptomatology.  The information is 
neither specific to the facts of the veteran's death, nor his 
long illness.  As such, these articles fail to provide the 
required medical nexus evidence which might support the 
appellant's assertions.  

In contrast, the remaining medical evidence, which includes 
the service medical records, as well as private and VA 
treatment records dated over the past 60 years, shows that 
the veteran's service-connected myocarditis did not result in 
any manifest heart disease.  All of the medical opinions of 
record-spanning nearly 50-years, disassociate or tend to 
disassociate the veteran's myocarditis and his later onset 
coronary artery disease, which caused his death.  

With no medical evidence of record to contradict the medical 
opinions of every physician who ever examined the veteran 
during his lifetime, and with consideration of the medical 
opinion received after his death, the Board is compelled to 
conclude that service-connected disability did not contribute 
materially or substantially to the cause of the veteran's 
death.  Similarly, the veteran's myocarditis is not shown to 
have aided or lent assistance to the production of death in 
any manner other than casual.  There was no causal connection 
between his military service, service-connected myocarditis 
and the veteran's death in September 1992.  Rather, the 
veteran died in 1992 after a 25-year documented history of 
coronary artery disease.  38 C.F.R. § 3.312(c)(1).  

Additionally, the veteran's service-connected myocarditis was 
static in nature since 1956, and did not materially affect 
any vital organ, including the veteran's heart, for many 
years up until and at the time of his death in 1992.  
38 C.F.R. § 3.312(c)(2).  

The veteran's CAD and ASHD are not shown by any medical 
evidence of record to have been due to service or service-
connected disability, and this lack of medical nexus is 
particularly probative in this case as the veteran was given 
extensive heart examinations from 1945.  The Board has twice 
remanded the appeal so that the appellant could identify any 
evidence associating the veteran's service-connected 
myocarditis and ASHD/CAD.  She and her attorney merely 
replied with general treatise evidence which identifies some 
general symptoms of myocarditis, but which does not provide 
any basis for saying that myocarditis causes coronary artery 
disease or COPD.  Nor does this evidence provide any basis 
for a nexus opinion in the veteran's case, that his 
myocarditis caused coronary artery disease or COPD, or that 
it contributed to his death in 1992.  The appellant also 
submits evidence which amounts to no more than a recitation 
of her lay opinion of possible medical etiology or nexus.  As 
such lay opinion of medical causation is of little probative 
value, the claim must be denied.  

III.  Conclusion.

The Board has given all due consideration to the appellant's 
testimony and written submissions to the effect that the 
veteran's service-connected myocarditis might have been 
etiologically related to his post-service heart disease and 
his eventual death due to coronary artery disease.  However, 
the medical evidence suggests no more than a coincidence that 
the veteran was service-connected for myocarditis and that he 
died 45-years later of an unrelated heart disorder.  While 
the appellant is competent to report and describe to a 
medical professional any symptoms she observed the veteran 
suffer, it is the province of health care professionals to 
enter conclusions which require medical opinions, including 
an opinion as to the relationship between disabilities, 
between a disability and service, and between a disability 
and death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For these reasons, the Board finds that service-connected 
disability did not contribute substantially or materially to 
cause the veteran's death due to coronary artery disease, 
with a contributing cause of death identified as chronic 
obstructive pulmonary disease.  The weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Accordingly, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.312.  In reaching this decision 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

